Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] D efinitive Proxy Statement [ ] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PROFILE TECHNOLOGIES, INC. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PROFILE TECHNOLOGIES, INC. 2 Park Avenue, Suite 201 Manhasset, New York 11030 NOTICE OF 2 The Annual Meeting of Stockholders (the  Annual Meeting ) of Profile Technologies, Inc. (the  Company ) will be held at 10:00 a.m., local time, on Tuesday, November 17, 2009, at the offices of McGuireWoods LLP, located at 1345 Avenue of the Americas, Seventh Floor, New York, New York, 10105, for the following purposes: 1. To elect a Board of Directors consisting of five persons to serve for a term of one year (until the next Annual Meeting of the Stockholders) or until their respective successors are elected and have been qualified. 2. To transact such other business as may properly come before the Annual Meeting and any postponement or adjournment thereof. The Board of Directors (the  Board ) has fixed September 24, 2009 as the record date (the  Record Date ) for determining the stockholders of the Company (the  Stockholders ) entitled to notice of, and to vote at, the Annual Meeting and any adjournment of the Annual Meeting. The transfer books of the Company will not be closed, but only Stockholders of the Company of record on such date will be entitled to notice of, and to vote at, the Annual Meeting or any adjournment of the Annual Meeting. Stockholders are cordially invited to attend the meeting in person. Whether or not you plan to attend the meeting in person, please complete, sign and date the accompanying proxy card as promptly as possible and return the proxy card to the Company in the enclosed envelope. No additional postage is required if the envelope is mailed in the United States. The giving of a proxy will not affect your right to vote in person if you attend the meeting and will assure that your shares are voted if you are unable to attend. By Order of the Board of Directors /s/ Henry E. Gemino Henry E. Gemino Chief Executive Officer October 19, 2009 2 PROFILE TECHNOLOGIES, INC. 2 Park Avenue, Suite 201 Manhasset, New York 11030 DEFINITIVE PROXY STATEMENT 2 November 17, 2009 INTRODUCTION The enclosed proxy is solicited by and on behalf of the Board of Directors (the  Board ) of Profile Technologies, Inc., a Delaware corporation (the  Company ), to be voted at the Annual Meeting of Stockholders (the  Annual Meeting ) to be held at the offices of McGuireWoods LLP, 1345 Avenue of the Americas, Seventh Floor, New York, New York, 10105, at 10:00 a.m. local time on Tuesday, November 17, 2009, and at any and all adjournments of the Annual Meeting. The Definitive Proxy Statement and the enclosed proxy card will be mailed to our stockholders of the Company (the  Stockholders ) on or about October 19, 2009. The Company anticipates that the Stockholders will consider and vote upon the following matters at the Annual Meeting: 1. To elect five persons as directors each to serve a term of one year (until the next annual meeting of Stockholders) or until their respective successors are elected and have been qualified. 2. To transact such other business as may properly come before the Annual Meeting and any postponement or adjournment thereof. VOTING OF PROXIES Shares are represented by proxies set forth in properly signed and returned proxy cards in substantially the form of Appendix A to this Proxy Statement. Unless subsequently revoked, proxies will be voted at the Annual Meeting in accordance with the instructions marked on the proxy card. If a proxy card is signed and returned without indicating any voting instructions, the shares represented by the proxy will be voted FOR approval of the proposals stated in this proxy statement, and in the discretion of the holders of the proxies on other matters that may properly come before the Annual Meeting. If you have executed and delivered a proxy card, you may revoke your proxy at any time before it is voted by attending the Annual Meeting and voting in person, by giving the Company written notice of revocation of the proxy, or by submitting a signed proxy card bearing a later date. To revoke the prior proxy, the notice of revocation or later proxy card must be received by the Company before the vote of Stockholders at the Annual Meeting. Unless you vote at the Annual Meeting or take other action, your attendance at the Annual Meeting will not revoke your proxy. VOTING PROCEDURES The Companys state of incorporation is Delaware. Under Delaware law and the Companys bylaws, the holders of a majority of the outstanding shares of the common stock (the  Common Stock ) of the Company entitled to vote constitute a quorum at any meeting of Stockholders. Votes cast by proxy or in person at the Annual Meeting will be counted by the inspector of elections appointed by the Company. The inspector of elections will treat shares of Common Stock represented by proxies that reflect abstentions as shares that are present and entitled to vote for purposes of determining the presence of a quorum. Under Delaware law and the Companys bylaws, directors are elected by a plurality of the votes cast by the holders of shares entitled to vote at a meeting at which a quorum is present. Therefore, Proposal 1 will be adopted if a plurality of the shares present at the Annual Meeting in person or 3 by proxy vote to elect the directors nominated for election at the Annual Meeting. Other matters are approved if affirmative votes cast by the holders of the shares entitled to vote at a meeting at which a quorum is present exceed the number of votes opposing the action, unless Delaware law or the Companys Certificate of Incorporation or bylaws require a greater number of affirmative votes or voting by classes. Abstentions and broker non-votes have no effect and will be disregarded. All of the officers and directors have informed the Company that they intend to vote in favor of the proposals to be considered for the vote of the Stockholders at the Annual Meeting. VOTING SECURITIES The Board has fixed the close of business on September 24, 2009 as the record date (the  Record Date ) for determining the Stockholders entitled to receive notice of, and to vote at, the Annual Meeting. At the close of business on the Record Date, there were 16,382,740 issued and outstanding shares of Common Stock entitled to vote at the Annual Meeting, held by approximately 1,150 Stockholders. As of the Record Date, the only outstanding voting security of the Company is Common Stock. As a Stockholder as of the Record Date, you are entitled to one vote for each share held on each matter properly submitted at the Annual Meeting. 4 PROPOSAL 1 ELECTION OF DIRECTORS Five nominees are standing for election as directors on the Board to hold office until the next annual meeting of Stockholders is held and their successors are duly elected and qualified. All of the nominees, with the exception of John Agunzo, are current directors of the Company standing for re-election and were previously elected by the Stockholders. The Board nominated Mr. Agunzo on December 1, 2008 to the Board of Directors. If one or more of the nominees is unable to serve, or for good cause will not serve at the time of the Annual Meeting, the shares represented by the proxies solicited by the Board will be voted for the other nominees and for any substitute nominee(s) designated by the Board. As of the date of this proxy statement, the Board has no reason to believe that any of the nominees named will be unable or unwilling to serve. In the election of directors, those nominees receiving the greatest number of votes shall be elected, even if such votes do not constitute a majority. Certain information regarding each nominee follows. Each nominee has consented to being named in the proxy statement and to serve if elected. INFORMATION ON DIRECTORS AND NOMINEES The directors nominated for election at the Annual Meeting are as follows: Name Age Position With Company Director Since Henry E. Gemino 58 Chief Executive Officer, Chief Financial
